Terral, J.,
delivered the opinion of the court.
The plaintiff sued the defendant, in ejectment, for lot No. 36, in the town of Webb, Tallahatchie county, state of Mississippi. The case was submitted to the court without a jury, and it found a verdict for the defendant, and entered judgment accordingly.
To maintain his cause, the plaintiff, among other evidences of title, introduced a deed of trust executed by T. S. Crow to W. T. Marshall, trustee, describing the lot sued for as “Lot 36, in the town of Webb, Tallahatchie county, Miss.,” and it was objected to for uncertainty, because it did not describe the lot as being in the state of Mississippi.
The defendant, on her side, among other evidences of title, introduced a deed of trust made by D. 17. 0-row to- J. R. McCullough, trustee, for “Lot 36, in the town of Webb,” omitting both state and county. The trust deed, however, is dated at “Webb, Miss.,” and it describes the beneficiary, J. L. Webb, as- doing business at Webb, Tallahatchie county, Miss. She also introduced a deed from 17. B. Bice to herself, for “Lot 36, in the *406village of Webb, Tallabatcbie county, Miss.,” tlms omitting the state of Mississippi, unless it is included in the abbreviation, “Miss.”
It was agreed that if parol evidence was admissible to supply the uncertainty in tlie aforesaid description of lot 36, that each party could prove that the intention was to convey lot 36, in the town of Webb, Tallahatchie county, state of Mississippi-
It was also agreed that the United States postoffice official guide shows more than one town of the name of Webb in the United States.
In Lewis v. Seibles, 65 Miss., 251, the court said: “The omission of county and state in a tax collector’s deed is no ambiguity at all. The presumption of the performance of official duty by the officers charged with the assessment and collection of taxes should be indulged, and is sufficient to supply the county and state when omitted from a tax collector’s deed.”
Mr. Greenleaf says the courts of a state will take notice, without proof, of the local divisions of the state, as into counties, cities, towns, etc. 1 Greenl. Ev., sec. 6.
In Vanderwerker v. People, 5 Wend., 530, it was said the court takes judicial cognizance of the towns in the state, and that they are in the counties to which they belong by law.
In Harding v. Strong, 42 Ill., 148, the premises intended to be conveyed were described as “those pertain tracts or parcels of land situated in the Haley addition to the city of Monmoutli, known as lot five, in block one, and lot seven, in block ten,, in south addition to said city,” omitting the county and state, and it was held that the deed was valid, and that the presumption ivas that Monmouth was in Warren county, state of Illinois. A like presumption was held to be sound in Long v. Wagoner, 47 Miss., 178, and in Butler v. Davis, 5 Nebraska, 521.
The presumption that the description, “Lot 36, in the town of Webb,” as contained in the trust deed of D. It. Crow to J. It. McCullough, trustee, is intended to apply to the town of *407Webb, Tallahatchie county, state of Mississippi, is increased, if need he, by the circumstances that the deed is dated at Webb, Miss., describes Dr. Grow, the grantor, as being of Tallahatchie county, Mississippi, and J. L. Webb, the beneficiary, as doing business at Webb, in said state, and is acknowledged before a justice of the peace of said county and state.
The abbreviation, “Miss.,” following Tallahatchie county, in the trust deed of F. S. Crow to W. T. Marshall, trustee, presumptively and necessarily means the state of Mississippi.
We approve the decision of the circuit court, and its judgment is Affirmed.